

114 SRES 631 IS: Celebrating the history of the Detroit River with the 15-year commemoration of the International Underground Railroad Memorial Monument, comprised of the Gateway to Freedom Monument in Detroit, Michigan, and the Tower of Freedom Monument in Windsor, Ontario, Canada.
U.S. Senate
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 631IN THE SENATE OF THE UNITED STATESDecember 6, 2016Mr. Peters (for himself and Ms. Stabenow) submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONCelebrating the history of the Detroit River with the 15-year commemoration of the International
			 Underground Railroad Memorial Monument, comprised of the Gateway to
			 Freedom Monument in Detroit, Michigan, and the Tower of Freedom Monument
			 in Windsor, Ontario, Canada.
	
 Whereas millions of Africans and their descendants were enslaved in the United States and the American colonies from 1619 through 1865;
 Whereas Africans forced into slavery were torn from their families and loved ones and stripped of their names and heritage;
 Whereas the faith and strength of character demonstrated by former slaves and the descendants of former slaves are an example for all people of the United States, regardless of background, religion, or race;
 Whereas tens of thousands of people of African descent bravely and silently escaped their chains to follow the perilous Underground Railroad northward towards freedom in Canada;
 Whereas the Detroit River played a central role for these passengers of the Underground Railroad on their way to freedom;
 Whereas in October 2001, the City of Detroit, Michigan, joined with Windsor and Essex Counties in Ontario, Canada, to memorialize the courage of these freedom seekers with an international memorial to the Underground Railroad, comprised of the Tower of Freedom Monument in Windsor, Ontario, and the Gateway to Freedom Monument in Detroit, Michigan;
 Whereas the deep roots that slaves, refugees, and immigrants who reached Canada from the United States created in Canadian society are a tribute to the determination of the descendants of those slaves, refugees, and immigrants to safeguard the history of the struggles and endurance of their forebears;
 Whereas the observance of the 15-year commemoration of the International Underground Railroad Memorial Monument was celebrated during the month of October 2016;
 Whereas the International Underground Railroad Memorial Monument represents a cooperative international partnership dedicated to education and research with the goal of promoting cross-border understanding, economic development, and cultural heritage tourism;
 Whereas over the course of history, the United States has become a symbol of democracy and freedom around the world; and
 Whereas the legacy of African-Americans and their fight for freedom is interwoven with the fabric of democracy and freedom in the United States: Now, therefore, be it
	
 That the Senate— (1)celebrates the history of the Detroit River with a 15-year commemoration of the International Underground Railroad Memorial Monument, comprised of the Gateway to Freedom Monument in Detroit, Michigan, and the Tower of Freedom Monument in Windsor, Ontario, Canada; and
 (2)supports the official recognition, by national and international entities, of the Detroit River as an area of historic importance to the history of the Underground Railroad and the fight for freedom in North America.